          Case 1:17-cv-03450-JGK Document 135 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Levar T. Henry,                                                                   8/5/2021

                                  Plaintiff,
                                                             1:17-cv-03450 (JGK)
                     -against-
                                                             ORDER SCHEDULING TELEPHONIC
 The City of New York et al.,                                SETTLEMENT CONFERENCE

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

         A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

August 23, 2021 at 2:30 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

         The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

         The City shall make the appropriate arrangements necessary for Plaintiff to be available

for the conference. If a Court Order is required, the City shall submit a proposed Order to the

Court sufficiently in advance of the conference to allow Plaintiff’s appearance to be effectuated.

SO ORDERED.

Dated:          New York, New York
                August 5, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
